Title: From George Washington to Major General Horatio Gates, 22 July 1780
From: Washington, George
To: Gates, Horatio


					
						sir
						Hd Qrs near passaick [N.J.] July 22d 1780
					
					Since I wrote You on the 18th I have received a Letter from Genl Muhlenberg of the 11th transmitting me a List of the Officers mentioned below, belonging to Colo. Gist’s Regiment, who were omitted in

the Return he sent me before—and in consequence were not included in the Arrangement intended to take place for the present with respect to the Virginia Drafts, which I inclosed You. These Officers it is true do not belong to the Virginia line, but as the present formation of the Drafts is only the result of necessity, and the service will be benefitted by their having more Officers appointed to them, than those contained in the Arrangement transmitted; and as it will give employment to these Gentlemen and save the Continent at least the expence of employing as many as they amount to, You will be pleased to place them in the Corps of Drafts as I arranged them—or to form them into another Regiment, if it should appear more eligible from a view of all circumstances and the number of Drafts that are or will be actually collected. I am sir Yr Most Obedt st
					
						G. Washington
					
				